      Case 8-18-77719-reg             Doc 16      Filed 12/13/18   Entered 12/14/18 10:41:37




 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
 In re:
                                                                   Case No. 18-77719 (REG)
 DOREEN AGNES BULLEN, a/k/a
 DOREEN AGNES BULLEN-ARNOLD                                        Chapter 7

                                     Debtor.
 -------------------------------------------------------------X

               ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY

        NMD Realty Holdings, LLC (the “Movant”), by and through their counsel, Macco & Stern,

LLP, move this court for an order against Doreen Agnes Bullen (the “Debtor”), the above-

referenced debtor: (1) affirming that (a) the automatic stay does not apply to the Movant’s efforts

to regain possession and control of the real property located at, and known as, 45 Brown

Boulevard, Wheatley Heights, New York 11798 a/k/a 45A Brown Boulevard, Wheatley Heights,

New York 11798 (the “Real Property”); or, in the alternative, (b) the automatic stay expires on the

30th day after the Petition Date; (2) modifying the automatic stay in order for the Movants to

continue three (3) eviction actions pending before the Suffolk County District Court, 2nd District

(the “District Court”) as follows: (a) NMD Realty Holdings, LLC v. Doreen Bullen, assigned index

number LT-001470-17/BA (the “Bullen Eviction”); (b) NMD Realty Holdings, LLC v. Nicole

Alexis, Jennifer B. Alexis and Doreen Bullen, assigned index number LT-001469 (the “Alexis

Eviction”); and (c) NMD Realty Holdings, LLC v. Deborah A. Thomas, Mark Thomas, Stephen

Thomas, Maurice J. Thomas, and Doreen Bullen (the “Thomas Eviction,” and together with the

Bullen Eviction and Alexis Eviction, the “Eviction Actions”), assigned index number LT-001471-

17/BA; and (3) granting Movant in rem relief against the Real Property; and the Motion having

been served upon the Debtors and the Trustee; and additional service being neither necessary nor

required; and no objections to the relief requested in the Motion or this Order being filed nor
      Case 8-18-77719-reg            Doc 16   Filed 12/13/18    Entered 12/14/18 10:41:37




received; and the hearing held on the Motion, the transcript of which is incorporated herein by

reference; and good and sufficient cause appearing; and it being in the best interests of the Debtor’s

creditors and estate; it is hereby

          ORDERED, that the Motion is granted to the extent set forth below; and it is further




          ORDERED, that automatic stay is modified in order for the Movant to continue the

eviction actions (a) NMD Realty Holdings, LLC v. Doreen Bullen, assigned index number LT-

001470-17/BA; (b) NMD Realty Holdings, LLC v. Nicole Alexis, Jennifer B. Alexis and Doreen

Bullen, assigned index number LT-001469; and (c) NMD Realty Holdings, LLC v. Deborah A.

Thomas, Mark Thomas, Stephen Thomas, Maurice J. Thomas, and Doreen Bullen; and it is

further



          ORDERED, that the fourteen (14) day stay of Rule 4001 of the Federal Rules

of Bankruptcy Procedure is waived.




                                                                ____________________________
 Dated: Central Islip, New York                                      Robert E. Grossman
        December 13, 2018                                       United States Bankruptcy Judge
